DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claims are directed to both an apparatus and method steps of using the apparatus and there is nothing in the claims to tell public what to do to avoid infringement in this respect or where infringement in this respect begins; rule against indefiniteness is not a technical one, but is to protect public and keep patentee from taking advantage to which he is not entitled.   
With respect to claims 1-3, it is unclear whether infringement occurs: when user creates a CT system or whether infringement occurs when the user uses a CT reconstruction method as claimed in the same claims.
 There are many situations where claims are permissively drafted to include a reference to more than one statutory class of invention. In the current situation, examiner’s analysis is based on MPEP 2173.05(p); chapter II. Product (apparatus) and process (method) in the same claim: 
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).”

Claim Rejections - 35 USC § 102

7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofmann et al. (US PAP2021/0019882 A1; for an examination purposes examiner considered claims 1-3 as the apparatus claims)
             With respect to claim 1, Hofmann et al. teaches a computed tomography (CT) system and a CT image reconstruction method (see abstract; Figs. 1-3; paragraphs 0010-0040), the CT image reconstruction method being implemented by an information processing system module, a display terminal module, an image reconstruction system module and a CT system module (see paragraphs 0012, 0014, 0018, 0025, 0030, 0163, 0165, 0166 and 0169), wherein the information processing system module is composed of an information receiving system module, an information sending system module and an information processing system module; the information receiving system module is used for receiving and storing information after inspection (see paragraphs 0012, 0014, 0018, 0025, 0030, 0163, 0165, 0166 and 0169); the information sending system module is used for sending the information after inspection; and the information processing system module is used for processing needed information and unnecessary information differently (see paragraphs 0012, 0014, 0018, 0025, 0030, 0163, 0165, 0166 and 0169);
          the display terminal module is composed of a main control computer, a terminal machine, a photoelectric reader, a report printer and a display, wherein the main control computer has a computer operation function; the terminal machine has a computer control function; the photoelectric reader has a viewing function; the report printer has a printing function; and a display screen in the display terminal module can be used for playing what is to be viewed later (see paragraphs 0057, 0103, 0140, 0176 and 0183); 
             the image reconstruction system module is composed of a data statistics module, a data analysis module and a data modeling module, wherein the data statistics module is used for performing statistics on data after scanning; the data analysis module is used for analyzing the data after scanning; and the data modeling module is used for performing modeling on data related to constructed images (see paragraphs 0081, 0085, 0116, 0125, 0132, 0137 and 0148); 
             and the CT system module is composed of a detection system module, an analysis system module and a converter processing module, wherein the detection system module is used for detecting a patient; the analysis system module is used for analyzing data after detection; and the converter processing module is used for converting data after detection (see paragraphs 0056, 0058, 0061, 0063, 0066 and 0068).
             With respect to claim 2, Hofmann et al. teaches the CT system and the CT image reconstruction method according to claim 1 (see abstract; Figs. 1-3; paragraphs 0010-0040), wherein the claimed operation steps of the image reconstruction system module have not been given patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
            Apparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
             With respect to claim 3, Hofmann et al. teaches the CT system and the CT image reconstruction method according to claim 1 (see abstract; Figs. 1-3; paragraphs 0010-0040), wherein the detection system module is intended to operate in the three working modes have not been given patentable weight because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
          (Manner of operating the device does not differentiate apparatus claim from the prior art.         
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Conclusion

10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze     
/IRAKLI KIKNADZE/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./     May 22, 2022